Citation Nr: 1200876	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  10-13 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO granted service connection for PTSD and assigned an initial disability rating of 30 percent.  

In July 2010, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  During that hearing, there was discussion as to whether the Veteran was limiting his disagreement with the rating assigned to a rating less than 50 percent; it is clear from his testimony that he has not limited his appeal in that manner.  Id. at 17.  He is seeking the highest rating allowable under law and regulation, which is what is presumed unless clearly indicated otherwise.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that claimants on both original claims and claims for increased ratings are "presumed to be seeking the maximum benefit allowable under law and regulation").   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board must remand this matter for two reasons.  First, so that VA can fulfill its duty to assist the Veteran in obtaining evidence relevant to the rating assigned for his service connected disability.  Second, so that he can be provided with notice as to the evidence necessary to substantiate a TDIU and so the RO/AMC can address the propriety of a TDIU.  

VA has a duty to assist a claimant in obtaining relevant records to substantiate his or her claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §  3.159 (2011).  This duty includes assisting the claimant in obtaining relevant records, including those held by a Federal department or agency, that the claimant has sufficiently identified.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2&3).  

During the hearing, the Veteran testified that he is receiving Social Security disability benefits for both physical and mental disability.  Id. at 17-18.  It thus appears that there are relevant treatment records in the possession of a Federal department or agency that are not associated with the claims file.  The RO/AMC must assist him in obtaining these records.  

The Veteran also testified that he continues to receive VA mental health treatment for his service connected PTSD.  He identified this treatment as group sessions at a VA Community Based Outpatient Clinic (CBOC) and periodic visits to a VA psychiatrist.  Id. at 12 and 19.  Given that the Board is remanding the matter, the RO/AMC must obtain records of treatment at that CBOC (identified by the Veteran as in Newark, Ohio) and any relevant treatment records from the associated VA Medical Center (VAMC).  

As to the TDIU matter, the Veteran testified that he has not worked since 2008, that he stopped working due to trouble with a coworker, and it was at this point that he realized that he needed help.  Id. at 8.  This reasonably raises the question of whether a TDIU is warranted.  If the question of whether a TDIU is warranted is raised in the context of an initial claim, either by the claimant or the record, the TDIU issue is not a separate claim but rather is part of the initial claim.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009) (explaining that in such cases a TDIU "is part and parcel of the determination of the initial rating for [a] disability").  

On remand, the RO/AMC must provide the Veteran with VCAA notice appropriate to the question of whether a TDIU is warranted.  

VA's duty to assist includes assisting the Veteran by providing a medical examination when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Application of the schedule for rating disabilities requires accurate and fully descriptive medical examinations.  38 C.F.R. § 4.1.  

In January 2009, VA afforded the Veteran a mental disorders compensation and pension (C&P) examination in response to his claim of entitlement to service connection for PTSD.  During the July 2010 hearing, the Veteran testified that symptoms due to his PTSD have increased in severity since that examination.  July 2010 transcript at 17.  At that time, the undersigned discussed with the Veteran the likely need for another examination.  Id.  Because there is an indication that the January 2009 examination may not accurately reflect the more recent severity of disability due to his PTSD, VA must afford the Veteran another C&P examination.  Given that the TDIU question is part of this appeal, the C&P examination must address whether his service-connected disability or disabilities render him unable unemployable.  Of note, the Board directs that the examination be conducted by a physician specializing in psychiatry.  This is because, under the facts of this case, there is the possibility that disability due to his service-connected PTSD acting in concert with his service-connected hearing loss and tinnitus could render him unemployable and a physician specializing in psychiatry is therefore an appropriate examiner to render the required opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter providing him VCAA notice with regard to establishing entitlement to a TDIU.  

2.  Assist the Veteran in obtaining relevant administrative determinations and supporting medical records with any claim for Social Security disability benefits.  Associate any obtained records with the claims file.  If the records are not obtained, associate documentation of VA's efforts to obtain the records, including negative reply or replies, with the claims file.  

3.  Obtain all relevant treatment records from the Newark, Ohio VA COBC and associated VAMC and associate any obtained records with the claims file.  If the records are not obtained, associate with the claims file documentation of VA's efforts to obtain the records, including negative reply or replies.  

4.  Then, after ensuring that the above development is complete, schedule the Veteran for an appropriate C&P examination by a physician specializing in psychiatry.  The Veteran's claims file must be provided to the psychiatrist, the psychiatrist must review the claims file in conjunction with the examination, and he or she must annotate the examination report as to whether the claims file was reviewed.  The psychiatrist is asked to address the following:  

(a)  Provide findings and comment, as appropriate, as to all manifestations of the Veteran's PTSD and the severity of disability resulting from his PTSD, including social and occupational impairment.  

(b)  Provide an expert opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that his PTSD, hearing loss, and tinnitus, either acting alone or together, render him unable to secure and follow a substantially gainful occupation.  The examiner must provide a complete rationale for any conclusion reached.  

5.  Then, readjudicate the issues on appeal.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


